For me it is a 
great pleasure and an agreeable duty to participate in the work of the General 
Assembly at its forty-seventh session. For almost half a century the United 
Nations has been working to lead mankind to the more human condition of peace 
and international solidarity. 
Allow me to take this early opportunity to discharge the duty an honour 
given to me by Major Pierre Buyoya, President of the Republic of Burundi of 
conveying to Mr. Ganev, the President of the General Assembly at its current 
session, a message of peace and solidarity, in keeping with the fundamental 
purposes set out in the Charter. Allow me also, on behalf of my delegation, 
my Government and the people of Burundi, to join other representatives in 
congratulating Mr. Ganev on his election to the presidency. There is no doubt 
that his distinguished qualities, together with his rich experience, will lead 
to the success that everyone expects of our deliberations. 
Our congratulations go also to the members of the General Committee, who, 
I am sure, will spare no effort to support the President in the discharge of 
his responsibilities. 
At the same time I express our very good wishes to Mr. Ganev's eminent 
predecessor as President, who conducted the work of the General Assembly at 
its forth-sixth session with remarkable competence. 
Furthermore, I should like to pay a very well deserved tribute to the 
Secretary-General, Mr. Boutros Boutros-Ghali, for his determination to see 
that peace and security in the world are preserved. 
The Republic of Burundi warmly welcomes the countries that have just 
joined the family of the United Nations. 
Mankind is going through a period of contrasts. Current events are 
characteristic of the transition from one era to another. Indeed, the world 
gives the impression that it is seeking a new balance, which, we hope, will 
enable men and women to live together more harmoniously. Whereas the ending 
of the cold war and the remarkable disarmament efforts have resulted in 
significant progress in the field of international security, bloody conflicts 
continue to tear the planet apart. 
While a series of events, of which everyone is aware, is persuading 
peoples to work together to achieve economic and even political integration, 
nations are being torn apart by very bloody fratricidal conflicts. One has 
only to consider the extremely worrying situation in Somalia to realize that 
the world is still a theatre for tragedies that one cannot bear to watch. 
In recent years the winds of liberty have been blowing throughout the 
world, and all nations have been rising up in a crusade for human rights and 
the dignity of the human person, yet men and women continue to be deprived of 
elementary rights the right to life, the right to a homeland and the right 
to development. This is the case in South Africa, where apartheid, even in 
its death throes, continues to claim victims, and where people, here and 
there, continue to be deprived of a homeland. 
While steady scientific progress is enabling mankind to master natural 
forces and is preparing him to subdue other planets, men and women continue to 
wallow in deprivation. This is especially true of the African continent, 
where ignorance, hunger and sickness still reign on a grand scale. The 
picture so eloquently presented by Abdou Diouf in his capacity as President of 
the Organization of African Unity fully conveys the concerns of Africa and of 
Africans, and we agree completely with what he said. 
At the Rio Conference the international community took a major step in 
its awareness of the need to preserve the quality of the environment on Earth, 
which is our common home. Paradoxically, however, as we seek means of 
subsistence we continue to destroy things that we need to enable us to live 
and breathe. This becomes more and more evident when we look at the intimate 
relationship between the environment and development a relationship that the 
Rio Conference very rightly set out for us. 
We are living in an era of paradox. On one hand, it seems that the world 
has been moving ahead at full speed in terms of peace and security, freedom, 
well-being and progress, but, on the other hand, we are witnessing war, 
poverty, hunger and misery. In these conditions mankind has no chance of 
making progress. Thus the objectives set out in the Charter of the United 
Nations are still relevant. 
In this the last decade of the twentieth century we must show that we are 
determined to preserve international peace and security. We must also 
demonstrate greater solidarity, as an injury to the little finger causes 
suffering to the entire body. Like the illustrious founders of this 
Organization, we must proclaim our faith in a better world and must turn the 
United Nations into an Organization capable of maintaining international peace 
and security and of ensuring justice and respect for human rights. 
Moreover, the Organization must be able, in accordance with its Charter, 
to promote social progress and better standards of life for all peoples of the 
world. The Republic of Burundi therefore pays a tribute to all those who are 
striving daily to maintain peace in the world and welcomes the signs of 
solidarity whereby all peoples may be enabled to live life to the full, in 
keeping with the aspirations and values that underlie the United Nations. 
In that connection, the report "An Agenda for Peace" submitted to the 
General Assembly by the Secretary-General deserves the international 
community's close attention. For its part, the Republic of Burundi reiterates 
its faith in the United Nations Charter and its commitment to work with the 
international community in achieving the triumph of its ideals. 
The rostrum of the United Nations, which is provided to us each year, is 
a special place for dialogue and exchanges of views that enable us better to 
understand one another and share our experiences. Allow me, therefore, 
briefly to share with representatives the principal paths that my country has 
decided to take in rebuilding and making its modest contribution to the 
realization of the Organization's goals. 
In the not-too-distant past my country went through some tragic 
experiences caused by continuing divisive conflicts, essentially ethnic. They 
were followed by tragedies that resulted in loss of human life and a large 
exodus of refugees seeking asylum in neighbouring countries and elsewhere in 
the world. That situation had a serious effect on social relations. Rancour, 
mistrust and hatred took root in the hearts of brothers and sisters who should 
have been living together in a single, age-old nation. 
It was in this context an uneasy one, to say the least that on 
3 September 1987 the people of Burundi rose up to change the unhappy course of 
their history. Five years later, I am pleased to announce that Burundi is 
once again a united nation. Indeed, with the proclamation of the Third 
Republic, Burundi has turned the page and is now embarked upon the 
construction of a new society of peace, justice and social harmony. Under the 
dynamic and farsighted leadership of Major Pierre Buyoya, President of the 
Republic, the people of Burundi are in the process of burying once and for all 
the quarrels and divisions from which they have suffered for so long. To 
achieve that goal, the Government has based its actions on three fundamental 
factors: national reconciliation, democratization and development. 
First, the people of Burundi set out to realize internal reconciliation. 
To remove the divisions that had rent the fabric of Burundi society, the 
people determined, with a supreme effort, to pull themselves together and 
experience the forgiveness of national reconciliation. Witness to this is the 
proclamation of faith contained in the Charter of National Unity, in which 
Burundis, with historic conviction, stated: 
"We are determined to break with the past and to embark upon a new era in 
order to build a more promising future free of hatred and mistrust." 
The national reconciliation now achieved has been the result of a 
complete process. The first requirement was to engage in an examination of 
conscience, which inspired Burundis to join together and to tell themselves 
the truth. That process began with the establishment of a National Commission 
made up of citizens of all ethnic groups, all regions and all religious and 
socio-professional sectors. The Commission's task was to diagnose the disease 
of division and then to propose appropriate cures. After seven months of 
arduous work the Commission submitted a report setting forth an analysis of 
the situation and proposals for a better future. 
However, as President Buyoya has so pertinently said, the construction 
and deepening of a people's unity cannot be accomplished by the President of 
the Republic alone, nor by his Government. Therefore, based on the 
Commission's report, a national debate on the important question of national 
unity was organized among ill sectors of society. 
In making such a thorough examination of a subject so long taboo, the 
people of Burundi has discovered the virtues of dialogue and joint effort, 
elevated into a form of government. The national debate was crowned with the 
creation of the Charter of National Unity, which was adopted with the support 
of more than 89 per cent of the population in a referendum held on 
5 February 1991. 
Since that time the Charter of National Unity has become the pre-eminent 
point of reference for all of the nation's political life and a pact by which 
all Burundis have sealed an alliance to consolidate their regained unity. 
With the Charter we, the people of Burundi have proclaimed our faith in 
lasting national unity and condemned and forever rejected all divisions of any 
kind. We have thus committed ourselves to uprooting from our society any 
tendency to violence, physical extermination and vengeance. 
More positively, we have committed ourselves to rigorous respect for the 
ethic of national unity. This is translated into respect for human life, the 
promotion of justice and the safeguarding and consolidation of peace and 
security. 
In parallel with that process, which was aimed principally at reconciling 
hearts and minds, the process of consolidating national unity has been marked 
by a series of specific measures undertaken with a concern to administer the 
State in keeping with the ethic of national unity. 
In October 1988 the President of the Republic established a new 
Government called the Government of National Unity, whose composition reflects 
the concern of high-level State authorities to bring all elements of society 
into the management of public affairs. The Government has the political 
mission of stimulating a new spirit in all sectors of national life. At every 
level of society responsibilities have been entrusted to citizens from all 
walks of life, without any discrimination whatsoever. In this undertaking the 
Government has given pride of place to other values cherished by the Third 
Republic: equality of all citizens, the cult of excellence and total 
transparency in the management of public affairs. 
With national unity regained and national reconciliation an accomplished 
fact, we are able give all due attention to grappling with the thorny problem 
of refugees. Everyone agrees that the fact that there are so many millions of 
refugees throughout the world is a result of internal or inter-State conflicts 
that Governments have been powerless to resolve. Furthermore, the 
international community owes a big debt to the refugees, inasmuch as its 
inability to manage harmoniously has led to the violation of a basic human 
right, the inalienable right to live somewhere in one's homeland, with no risk 
of having no home. 
Fortified by those convictions, and having laid the foundations for 
domestic peace, the Government of the Republic of Burundi has undertaken a 
vast programme of voluntary repatriation for Burundi refugees. It feels that 
voluntary repatriation is by far the best lasting solution to the refugee 
question. Thus, in carrying out this work of national reconciliation our 
country's highest bodies have offered those of our compatriots who have gone 
into exile the opportunity to return freely to their country. In so doing, 
our ambition is to see that soon no Burundians will be living with the 
degrading label of refugee. 
From this rostrum and before the entire international community, I should 
like to repeat what Major Pierre Buyoya, President of the Republic, said, and 
solemnly reiterate my Government's appeal to all refugees from Burundi, 
wherever they may be, to freely return to their homeland. We shall welcome 
them with open arms. 
I am pleased to note at this point that the results already achieved in 
this programme are extremely encouraging. 
In 1988, following the unrest that disrupted peace and security in two of 
our communities, we succeeded in repatriating approximately 50,000 people who 
had moved to neighbouring countries. Thanks to the assistance of the 
international community, we were able without difficulty to set them up again 
on their own land, to build new homes for them and to help reintegrate them 
into our production networks. 
In that same spirit, my Government is continuing to welcome those of the 
refugees who left their country some 20 years ago that freely choose to return. 
Even as we speak, more than 25,000 of them have already returned home, 
and others continue to arrive. 
Thanks to national and international solidarity, those who were 
repatriated have rejoined society in complete dignity. The Government has 
made an inventory of all available lands that could accommodate them, and they 
are being given assistance that allows them to meet their needs until they can 
subsist on the fruits of their own labour. In collaboration with local 
administrative authorities, they are receiving all the help necessary to build 
a decent home, and they even have health insurance so that they can easily 
obtain health care. Their children have been integrated into the school 
system, and those among the repatriated who have some training are receiving 
all the help needed to secure a position in the work force. 
I take this opportunity to thank the countries and the organizations that 
have supported us in carrying out this programme, and we also appeal to the 
international community to continue to help us in this process, of which my 
people are so proud. 
In sealing this pact of national unity, the people of Burundi placed 
special emphasis on the absolute need to see to it that the management of the 
State is democratically assured. That is why, in keeping with the 
consolidation of national unity, Burundi has undertaken to democratize our 
institutions. 
I would be remiss not to share with the Assembly information about the 
steps that my country has taken. This was for us an original move, and we 
have every reason to be satisfied with it. Indeed, in this process as well as 
in the one that led to national reconciliation, the Government has always been 
careful to involve all segments of the population. Through frank and sincere 
dialogue with the people, the political class has always been honest and wise 
enough to put itself in the hands of the people, being convinced that no work 
can last unless the citizens are involved, for in the final analysis they are 
the ones who do the work and who benefit from all changes. 
Thus, throughout all of last year the people were closely involved with 
drawing up a new constitution, which was subsequently adopted by referendum on 
9 March 1992 by more than 90 per cent of the population. The new constitution 
establishes a multiparty system and gives special attention to respect for 
fundamental human rights. 
In this way, Burundi has put an end to 26 years of a single-party system 
and has restored order, serenity and national harmony. Since that time, the 
Government has worked to implement the guidelines contained in the 
constitution. 
The process of effectively implementing pluralism was accelerated in such 
a way that today, seven political parties are already on the political scene. 
Appropriate legislation was also passed promptly to promote the right to free 
association and freedom of the press, which are indispensable foundations for 
a vital multiparty system. 
In terms of human rights, independent leagues have been established. In 
this particular area, which is very dear to us, we have just established a 
centre for the promotion of human rights whose mission is to instil into 
society, through teaching and various means of communication, the values that 
underlie respect for human dignity. 
In Burundi, the democratization of our institutions is therefore 
proceeding in this manner, and the Government is strongly determined to keep 
moving forward. That is why, in keeping with the guidelines that the 
President has already laid down, the Government is planning to hold general 
elections in the early months of 1993. Once the constitution has clearly 
defined the institutional structure that is to guide the country and the 
competing partners, that is, the political parties, are on the scene, we 
believe that it would be a reprehensible step backwards to prolong this period 
of transition indefinitely. 
Our intention is to give to a sovereign people the opportunity to speak, 
so that they can democratically elect the leaders of their choice. We do so 
in what we term the Burundi way, that is to say in complete openness, through 
dialogue and joint efforts. 
I should not like to take advantage of your kind attention. Sir. None 
the less, I should be remiss if, before ending my statement, I did not mention 
what we consider to be a pillar of unity and democracy that is, development. 
I should not like to take advantage of your kind attention. Sir. None 
the less, I should be remiss if, before ending my statement, I did not mention 
what we consider to be a pillar of unity and democracy that is, 
development. Speaking of national unity, we say that unity and development 
are inseparable realities and that it would be difficult to achieve one 
without the other. The same is true of democracy. Indeed, without enjoying 
the public freedoms that are the structure of true democracy, people cannot 
fully express their creativity. Similarly, democratic freedoms that are not 
based on the satisfaction of elementary human needs would only be wishful 
thinking and would rapidly become void of any substance. 
Following these principles, the Government has undertaken a series of 
programmes of action for development. For a country such as ours, development 
is not a difficult concept to define. Essentially, it boils down to 
satisfying the basic needs of the population, such as drinking water, health 
services, schooling for their children, decent homes and also food security. 
To succeed in this development enterprise, the authorities of the third 
Republic initiated a structural adjustment programme with the support of the 
World Bank and the International Monetary Fund. Implementation of the 
programme is intended to stabilize the finances of our country and to 
transform our productive structures with a view to achieving economic growth. 
This reform, moreover, is guided by the principles of good management of 
public affairs and of liberalizing the economy. 
In so doing, important efforts have been made to promote the private 
sector. This new manner of conducting development emphasizes the growing 
disengagement of the State and the giving of responsibility to individuals and 
corporations. In this framework, the Government has, since 1991, embarked 
on a major economic programme to privatize public enterprises. What is 
involved is the partial or total opening up of public enterprises to private 
capital. It also involves restructuring those enterprises that need it in 
order to be more profitable and to establish more effective mechanisms for 
managing them. 
The liberalization of Burundi's economy has just entered a new stage with 
the creation of a free trade zone regime. This reform, intended to promote 
investment in order to bring about the diversification of our exports, grants 
tax and other advantages which some consider to be among the most advantageous 
in the world. 
Investors who so desire can come and work with us. I can guarantee that 
they will not regret doing so. The political reforms that have taken place 
within the framework of strengthening national unity and of democratization of 
institutions have created in our country a political and social environment 
which is very favourable to business. 
I have given a thumbnail sketch of the situation in Burundi today. As I 
indicated at the beginning of my statement, the Government and people of 
Burundi are working to achieve national reconciliation. The steps we have 
taken allow us to welcome our brothers and sister who were refugees and enable 
them to regain their dignity by returning freely to their homeland. Thanks to 
the national unity we have regained, the democratization of our institutions 
is also taking place in an atmosphere of peace, order and serenity. We have 
committed ourselves to ambitious development programmes in order to establish 
an environment and a social infrastructure that can support social peace. 
In this way, in full cooperation with the international community, 
Burundi feels that it is 01 the right path, one which will allow it, moreover, 
to make its contribution t) building a better world of peace, security and 
international solidarity. This is the best inheritance we could leave to our 
children. 
How could we not in chis United Nations body give some thought to the 
children, who are the future of us all? This is why we wish especially to 
recall that today, 30 September 1992, marks the second anniversary of the 
World Summit for Children. We express to the Secretary-General our 
appreciation for the report (A/47/264) he has just submitted to us on the 
follow-up to the Summit. It deserves our attention. 
We should also like to take this opportunity to say that we have high 
hopes that the forthcoming conference on this subject, which is to take place 
in Dakar, Senegal, next November will study the issue of the future of 
Africa's children. 